





EXHIBIT 10.2
[Logo] AIA Document G701-2001
Change Order








PROJECT (Name and address):    CHANGE ORDER NUMBER: 012            OWNER: x



Farmer Brothers Co - Project Evolution            DATE:
9/1/2016            ARCHITECT: x
NEC of IH35W & SH114
Northlake, TX 76262                                CONTRACTOR:x

TO CONTRACTOR (Name and address):    ARCHITECT’S PROJECT NUMBER:
120661        FIELD:x

The Haskell Company         CONTRACT DATE: 09/22/2015        OTHER: ¨
111 Riverside Avenue         CONTRACT FOR: Industrial Design Services
Jacksonville, FL 32202






THE CONTRACT IS CHANGED AS FOLLOWS:
(Include, where applicable, any undisputed amount attributable to previously
executed Construction Change Directives)
1.This Change Order No. 12 ("CO 12”) shall serve as the GMP Amendment as
contemplated by Article 6 of the Standard Form of Agreement between Owner and
Design-Builder, AIA Document A141-2014, between the Farmer Bros Co., and The
Haskell Company, dated September 22, 2015 ("Agreement").


2.Notwithstanding any changes or amendments to the Agreement regarding schedule
or process performance guarantees which have been executed by the parties, The
Haskell Company shall remain responsible for all coordination obligations agreed
to by it in the Agreement for all IDB Work performed prior to this Change Order
12, and for the IDB Work for Phase 1 of this Change Order 12, as well as any
coordination obligations related to the conceptual design and planning portion
of the Industrial Design Services for Phases 2 and 3 of this Change Order 12.


3.The Scope of the IDB Work to be provided by Haskell to Owner pursuant to this
GMP Amendment shall be as set forth in the Project Evolution - Control System
Functional Description document from Haskell, dated May 17, 2016, a copy of
which is attached hereto as Exhibit A, and the Project Evolution - Process Basis
of Design - R08, from Haskell to Owner, dated May 17, 2016, a copy of which is
attached hereto as Exhibit B. Unless specifically noted in Exhibit A and B to
the contrary, the IDB Work referred to in Exhibits A and B shall be understood
as follows:


Exhibits A and B reference Phases 1, 2 and 3. Pursuant to Exhibits A and B, and
unless specifically excepted to therein, Haskell shall perform all IDB Work
relating to Phase 1 as described in Exhibits A and B, but only the conceptual
design and planning portions of the Industrial Design Services with regard to
Phases 2 and 3 as described in Exhibits A and B.


4.The Owner and Haskell further agree that the last sentence of Potential Change
Order 8, which is attached to Change Order 8 dated March 22, 2016 as an exhibit,
which states " No schedule or process performance guarantees will be included in
the GMAX" is hereby modified to read as follows: “Haskell guarantees that the
Phase 1 IDB Work addressed in this Change Order 12 will materially conform to
the Process Performance Guarantees described in Exhibit C which shall be agreed
to in writing by the parties no later than October 1, 2016, and thereafter
attached hereto as Exhibit C. No process performance guarantees will be included
in GMP Phases 2 and 3 of the Scope of IDB Work of this Change Order 12. The
foregoing notwithstanding, Haskell agrees to perform the conceptual design and
planning portion of the Industrial Design Services for Phases 2 and 3 of this
Change Order 12 in conformance with the applicable standard of care of design
professionals with a national practice who provide the professional service
disciplines necessary for the performance of Phases 2 and 3 of the Industrial
Design Services of this Change Order 12.” Owner and Haskell agree that time is
of the essence in Haskell's performance of its obligations pursuant to the IDB


AIA Document G701™ - 2001. Copyright © 1979, 1987, 2000 and 2001 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 17:22:36 on 09/12/2016 under Order No. 3103591863 which expires on
04/05/2017, and is not for resale.



--------------------------------------------------------------------------------




Agreement, and that Haskell remains obligated to perform all of its obligations
pursuant to the IDB Agreement in strict conformance with the IDB Work Contract
Schedule.     


AIA Document G701™ - 2001. Copyright © 1979, 1987, 2000 and 2001 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 17:22:36 on 09/12/2016 under Order No. 3103591863 which expires on
04/05/2017, and is not for resale.



--------------------------------------------------------------------------------





1.SCHEDULE AND TIME:


1.Attached to this Change Order 12 as Exhibit D is the IDB Work Contract
Schedule, as required by the Agreement. The IDB Work Contract Schedule is based
on a Notice to Proceed (“NTP”) with the Work of this GMP Amendment for September
30, 2016 (“Target NTP Date”). The deadlines, milestones and durations for
individual activities and for the IDB Work Contract Schedule as a whole are
based on a NTP date of September 30, 2016. In the event the actual NTP date is
later than the Target NTP Date, the deadlines, milestones and durations
identified in the IDB Work Contract Schedule shall be extended by a calendar day
for each calendar day between the actual NTP date and the Target NTP date. If,
after receipt of NTP, Design-Builder is unable to perform the IDB Work in
accordance with the IDB Work Contract Schedule, due to a Permitted Delay,
Design-Builder shall be entitled to seek an appropriate change in the IDB Work
Contract Schedule and the GMP.


Attached to this Change Order 12 as Exhibit E is a document titled “Material
Milestone Dates,” where the milestones dates which are material to
Design-Builder’s performance of the IDB Work Contract Schedule are identified.
If, at any time (i) Design-Builder has failed to achieve a Material Milestone
Date by the time indicated in Exhibit E (ii) any weekly or monthly report
submitted to Owner indicates that Design-Builder is materially delayed in
achieving a Material Milestone by the time indicated in Exhibit E, or (iii)
should Design-Builder fail to provide any weekly or monthly report in accordance
with the Agreement and Owner reasonably determines that a Material Milestone
Date will not be achieved by the time indicated in Exhibit E, then Owner shall
initiate formal Project level discussions regarding the delay(s). The Parties
shall discuss the identifiable issues affecting the IDB Work Contract Schedule
and whether any delay is material to the IDB Work Contract Schedule critical
path. If, following said discussions, the Owner determines that the delay(s) are
material, do not involve any excused delays, including Permitted Delays or other
delays caused by Owner or others for which Owner is responsible, Owner shall
issue a written request for a recovery plan to Design-Builder, stating
specifically why Owner believes Design-Builder is not in material compliance
with the critical path as defined in IDB Work Contract Schedule. Following
receipt of such written notice, Design-Builder shall promptly, but in any event
within seven (7) Business Days, submit for approval by Owner a written recovery
plan and schedule to complete all necessary IDB Work (including, as necessary,
acceleration of the IDB Work by means of overtime, additional crews, additional
shifts, additional equipment and/or re-sequencing of the IDB Work) to achieve
completion of the remaining Material Milestone Dates in material compliance with
the IDB Work Contract Schedule. If Design-Builder fails to present a recovery
plan and schedule within seven (7) Business Days, then Owner, as a condition to
preserving its rights under the Agreement, shall submit a second request and
Design-Builder shall have an additional three (3) Business Days to comply with
the second request. Owner shall promptly approve or submit reasonable revisions
to such written recovery plan and schedule, and Design-Builder shall incorporate
such revisions into such recovery plan and IDB Work Contract Schedule within the
GMP. The following shall apply to the recovery plan and IDB Work Contract
Schedule prepared by Design-Builder:


Design-Builder shall prepare the recovery plan and revisions to the IDB Work
Contract Schedule even if Design- Builder disputes the need for it. If there is
a dispute as to the need for a recovery schedule, then the dispute shall be
resolved in accordance with Article 17 of the Agreement. If such dispute is
resolved in Design-Builder’s favor, then Design-Builder shall be entitled to a
Change Order adjusting the GMP by the amount of duly documented expense incurred
by Design-Builder in preparing the recovery schedule, plus any additional monies
to compensate Design- Builder for additional costs and fees related to the
implementation of a recovery schedule prior to a determination of any dispute
resolved in accordance with Article 17 of the Agreement.


The recovery schedule shall represent Design-Builder’s best judgment as to how
it shall achieve each remaining Material Milestone Dates of the IDB Work
Contract Schedule by the time indicated in Exhibit E, shall be prepared in
accordance with the standard of care set forth in Section 1.2, herein, and
shall, unless otherwise agreed to by Owner or unless the recovery plan (approved
by the Owner as set forth above) itself includes a schedule or activities
contemplating additional time (in which case such additional schedule specified
therein shall apply), have a maximum duration of sixty (60) days (including, as
necessary, establishing additional shifts, hiring additional manpower, IDB
working overtime, providing additional equipment, obtaining priority shipments
and re-sequencing activities).


Design-Builder shall perform the IDB Work in accordance with the IDB Work
Contract Schedule as modified by the recovery schedule and agreed to by Owner in
writing.








AIA Document G701™ - 2001. Copyright © 1979, 1987, 2000 and 2001 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 17:22:36 on 09/12/2016 under Order No. 3103591863 which expires on
04/05/2017, and is not for resale.



--------------------------------------------------------------------------------





Except as set forth in Paragraph (b), above, the cost of preparing and
performing the recovery schedule shall be included in the costs for the IDB
Work, subject to the limits of the GMP. Owner’s requirement, review and approval
of the recovery schedule shall not relieve Design-Builder of any obligations for
the performance of the IDB Work, change any Material Milestone Date, or be
construed to establish the reasonableness of the recovery schedule.


(c) If Design-Builder fails to comply with the terms and conditions described
above, then Owner may (i) issue a notice of default for a date no earlier than
ten (10) Business Days from the date of the notice, (ii) upon expiration of such
notice, if Design-Builder has not demonstrated that it can cure the default
within a reasonable period of time in Owner’s opinion, exercise the rights it
has under Article 16, and/or (iii) suspend all or part of the IDB Work for cause
and in its discretion perform or hire alternative design-builders to perform
such suspended IDB Work at Design-Builder’s cost.


6.Haskell and Owner agree that the Section 7.13 of the IDB Agreement shall be
stricken, and replaced as follows:


7.13 Warranty. Haskell warrants to the Owner that materials and equipment
furnished by Haskell, or those for whom Haskell is responsible pursuant to this
Agreement, will be of good quality and new unless the Industrial Design-Build
Documents require or permit otherwise. Any manufacturer’s warranty for said
materials and/or equipment shall pass to the Owner. Haskell further warrants
that the IDB Work will conform to the requirements of the Industrial
Design-Build Documents and will be free from defects, except for those inherent
in the quality of the IDB Work or otherwise expressly permitted by the
Industrial Design-Build Documents. IDB Work, materials, or equipment not
conforming to these requirements may be considered defective. Haskell’s warranty
excludes (i) any Owner furnished equipment, whether new or refurbished; (ii)
remedy for damage or defect caused by abuse or alterations to the IDB Work not
executed by Haskell; (iii) improper or insufficient maintenance, improper
operation, normal wear and tear and normal usage; and (iv) any defects or
deficiencies in the DB Work. If required by Owner, Haskell shall furnish
satisfactory evidence as to the kind and quality of materials and equipment.


7.Haskell and Owner agree that the Section 7.20 of the IDB Agreement shall be
stricken, and replaced as follows:
7.20 Taxes. All taxes shall be excluded from the GMP, shall be paid by Haskell,
and shall be a direct reimbursable cost to Haskell outside of the GMP. Owner
shall fully reimburse Haskell all monies paid as taxes on the Project, including
any penalties paid by Haskell on taxes for portions of the Project determined
not to be exempt. Owner shall bear the burden of seeking exempt status from any
relevant taxing authorities of the Project, or portions thereof, and shall also
be responsible for all costs related to any dispute of a tax decision of a
taxing authority. Haskell shall not be entitled to any fee or compensation with
regard to the direct reimbursement of taxes paid by it as set forth herein.


7.Haskell and Owner agree that the Section 7.21.1 of the IDB Agreement shall be
stricken, and replaced as follows:
7.21.1 To the extent specifically provided in the Industrial Design-Build
Documents as Haskell’s responsibility, Haskell shall secure and pay for the
permits, fees, licenses, and inspections by government agencies, necessary for
proper execution of the IDB Work and Substantial Completion of the IDB Work of
the Project.


8.Haskell and Owner agree that the Section 12.5.2 of the IDB Agreement shall be
stricken, and replaced as follows:
12.5.2 Haskell shall pay each Consultant, Contractor, and other person or entity
providing services or work for Haskell no later than the time period required by
applicable law. Haskell shall, by appropriate agreement with each Consultant,
Contractor, and other person or entity providing services or work for Haskell,
require each Consultant, Contractor, and other person or entity providing
services or work for Haskell to make payments to subconsultants and
subcontractors in a similar manner.


10.Haskell and Owner agree that the Section 14.2.2.i of the IDB Agreement shall
be stricken, and replaced as follows:










AIA Document G701™ - 2001. Copyright © 1979, 1987, 2000 and 2001 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 17:22:36 on 09/12/2016 under Order No. 3103591863 which expires on
04/05/2017, and is not for resale.



--------------------------------------------------------------------------------





14.2.2.i In addition to Haskell’s obligations under Section 7.13, if within one
year after the date of Substantial Completion of the IDB Work or designated
portion thereof or after the date of commencement of warranties established
under Section 11.1.4 any of the Work, materials or equipment (excluding Owner
furnished equipment) is found not to be in accordance with the requirements of
the Industrial Design-Build Documents, Haskell shall correct it promptly after
receipt of written notice from the Owner to do so unless the Owner has
previously given Haskell a written acceptance of such condition. The Owner shall
give such notice promptly after discovery of the condition.
If during the one year period of correction of the IDB Work the Owner fails to
give Haskell an opportunity to make the correction, the Owner waives the right
to require correction by Haskell and to make as part of any breach of warranty
claim. If Haskell fails to correct nonconforming Work, or replace defective
materials or equipment (excluding Owner furnished equipment), within a
reasonable time during that period after receipt of notice from the Owner, the
Owner may correct it in accordance with Section 10.8.


11.Haskell and Owner agree that the Section 15.3 of the IDB Agreement shall be
stricken, and replaced as follows:


15.3 Upon execution of the Agreement, Haskell grants to the Owner a limited,
irrevocable and non-exclusive license to use the Instruments of Service for
purposes of constructing, using, maintaining, altering and adding to the
Project, provided that the Owner substantially performs its obligations,
including prompt payment of all sums when due, under the Industrial Design-Build
Documents. The license granted under this section permits the Owner to authorize
its consultants, the DB or any of Owner's other contractors to reproduce
applicable portions of the Instruments of Service solely and exclusively for use
in performing services or construction for the Project. The license granted
under this section shall be provided to Owner by Haskell as part of the GMP set
forth herein, and under no circumstance shall Haskell be entitled to any
increased compensation, royalty or fee of any kind, separate and apart from the
GMP in exchange for the granting of such a license. Provided, however, nothing
herein shall exclude Haskell from providing additional services related to the
Instruments of Service, for an additional fee. Haskell agrees to provide the
Instruments of Service to Owner in a usable electronic form to be agreed on by
Haskell and Owner.


12.Haskell and Owner agree that the Section 15.3.2 of the IDB Agreement shall be
stricken, and replaced as follows:


15.3.2 In the event the Owner alters, or causes to be altered, the Instruments
of Service for use on the Project, or otherwise, without Haskell’s written
authorization, or uses the Instruments of Service other than on the Project
without retaining Haskell, the Owner releases Haskell and its Consultants,
Contractors and any other person or entity providing services or work for any of
them, from all claims and causes of action arising from or related to such
alterations or uses. If Owner retains a design professional to make such
alterations in compliance with Texas Board of Professional Engineers Rule
137.33(i), or the equivalent rule relating to any other licensed professional,
then the design professional hired by Owner to make alterations to Haskell's
Instruments of Service shall be responsible for any alterations, additions or
deletions to the original including any effect or impact of those changes on
Haskell's Instruments of Service. The Owner shall not use the Instruments of
Service for any project other than the Project. In the event Owner alters the
Instruments of Service without Haskell’s involvement, or uses the Instruments of
Service on a project other than the Project, the Owner, to the extent permitted
by law, agrees to indemnify and hold harmless Haskell, the Architect,
Consultants, Contractors and any other person or entity providing services or
work for any of them, from all costs and expenses, including the costs of
defense, related to claims and causes of action asserted by any third person or
entity to the extent such costs and expenses arise from the Owner’s alteration
or use of the Instruments of Service on a project other than the Project. For
the avoidance of doubt, nothing within this Section 15.3.2 shall relieve Haskell
of its liability for the portions of its Instruments of Service not modified,
altered or affected by a modification or alteration, or for the Owner’s proper
use of the Instruments of Service on the Project.


13.Haskell and Owner agree that the Section 18.9 of the IDB Agreement shall be
stricken, and replaced as follows:


18.9 Limitation of Liability. Haskell’s aggregate liability for damage claims
asserted against it by Owner, whether such claim(s) is based on breach of
contract or warranty, tort, product liability, indemnity, contribution, strict
liability, Liquidated Damages, or any other legal theory, shall not exceed, at
any point in time, the greater of the total aggregate Contract Sum for all IDB
Work paid by Owner to Haskell related to the Project, or Three Million Seven
Hundred Thousand Dollars ($3,700,000.00). The foregoing notwithstanding,
Haskell’s liability to Owner for indemnity or contribution claims arising from
personal injury or worker’s compensation claims shall not be




AIA Document G701™ - 2001. Copyright © 1979, 1987, 2000 and 2001 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 17:22:36 on 09/12/2016 under Order No. 3103591863 which expires on
04/05/2017, and is not for resale.



--------------------------------------------------------------------------------





limited. This paragraph shall prevail over any inconsistent provisions contained
in this Agreement and the other Industrial Design-Build Documents.


14.Upon execution of this GMP Amendment by both parties, Change Order 9 dated
June 17, 2016; Change Order 10 dated July 28, 2016; and Change Order 11 dated
August 24, 2016 shall become void, unenforceable and of no effect.


15.Attached as Exhibit F hereto are Haskell's Assumptions and Clarifications
which form the basis of its GMP pricing.


16.The GMP and its components shall be as set forth on the GMP Summary. To the
extent any Shared Savings exist upon the Final Completion of the Project,
two-thirds (66.7%) of any such Shared Savings shall revert to Owner, and
one-third (33.3%) of any such Shared Savings shall be paid to Haskell pursuant
to a Change Order. “Shared Savings” shall mean the difference between the GMP,
as amended from time to time, less the actual Cost of the Work, the
Design-Builder’s Fee, the Architect’s Fee and allowable insurance and bond
costs. Shared Savings shall be calculated and paid as part of the Final Payment,
cumulatively and upon conclusion of the project. Provided, however, if Haskell
incurs costs after Final Completion, which would have been payable to Haskell as
a Cost of the Work, the parties shall recalculate the Shared Savings in light of
the additional costs incurred, and Haskell shall be paid by Owner accordingly.


17.
Haskell and Owner agree that Section 11.5 of the IDB Agreement shall be amended
as follows:



11.5.4 Haskell shall not be entitled to any damages for a Permitted Delay except
as set forth in subsection .5 and .6 below or elsewhere in this Agreement.
Haskell shall not be entitled to recover any compensation for additional home
office overhead as a result of any Permitted Delay.


11.5.6 If the performance of the IDB Work is impacted in a manner inconsistent
with the Assumptions and Clarifications in Exhibit E, Haskell shall be entitled
to seek an adjustment to the GMP to recover its actual costs incurred due to
such impact.


18.Haskell and Owner agree that Section 11.6 of the IDB Agreement shall be
stricken in its entirety, and replaced as follows.




The original Contract Sum was    $    1,897,849.00
The net change by previously authorized Change Orders    $    953,869.83
The Contract Sum prior to this Change Order was    $    2,851,718.83
The Contract Sum will be increased by this Change Order in the amount
of    $    18,549,426.00
The new Contract Sum including this Change Order will be    $    21,401,144.83
The Contract Time will be increased by the amount shown in Exhibit D (0) days.
The date of Substantial Completion as of the date of this Change Order therefore
is 2/9/17


NOTE: This Change Order does not include changes in the Contract Sum, Contract
Time or Guaranteed Maximum Price which have been authorized by Construction
Change Directive until the cost and time have been agreed upon by both the Owner
and Contractor, in which case a Change Order is executed to supersede the
Construction Change Directive


AIA Document G701™ - 2001. Copyright © 1979, 1987, 2000 and 2001 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 17:22:36 on 09/12/2016 under Order No. 3103591863 which expires on
04/05/2017, and is not for resale.



--------------------------------------------------------------------------------





NOT VALID UNTIL SIGNED BY THE ARCHITECT, CONTRACTOR AND OWNER.


N/A                The Haskell Company                Farmer Brothers
ARCHITECT            CONTRACTOR(Firm name)            OWNER (Firm name)




111 Riverside Avenue                13601 North freeway, Suite 200
Jacksonville, FL 32202                Fort Worth, TX 76177
Address                        Address
/s/M W Becker                    /s/ Barry Fischetto
BY (Signature)                    BY (Signature)


Mitchell W. Becker                Barry Fischetto
(Typed name)                    (Typed name)


Sept. 16. 2016                    Sep 17, 2016
DATE                        DATE


AIA Document G701™ - 2001. Copyright © 1979, 1987, 2000 and 2001 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 17:22:36 on 09/12/2016 under Order No. 3103591863 which expires on
04/05/2017, and is not for resale.

